Name: 88/564/EEC: Commission Decision of 7 November 1988 making an initial allocation to Belgium of part of the resources to be charged to the 1989 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-11-15

 Avis juridique important|31988D056488/564/EEC: Commission Decision of 7 November 1988 making an initial allocation to Belgium of part of the resources to be charged to the 1989 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 309 , 15/11/1988 P. 0044 - 0044*****COMMISSION DECISION OF 7 NOVEMBER 1988 MAKING AN INITIAL ALLOCATION TO BELGIUM OF PART OF THE RESOURCES TO BE CHARGED TO THE 1989 BUDGET YEAR FOR THE SUPPLY OF FOOD FROM INTERVENTION STOCKS TO DESIGNATED ORGANIZATIONS FOR DISTRIBUTION TO THE MOST DEPRIVED PERSONS IN THE COMMUNITY ( 88/564/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3730/87 OF 10 DECEMBER 1987 LAYING DOWN THE GENERAL RULES FOR THE SUPPLY OF FOOD FROM INTERVENTION STOCKS TO THE MOST DEPRIVED PERSONS IN THE COMMUNITY ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3744/87 OF 14 DECEMBER 1987 DOWN THE DETAILED RULES FOR THE SUPPLY OF FOOD FROM INTERVENTION STOCKS TO THE MOSTS DEPRIVED PERSONS IN THE COMMUNITY ( 2 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 3315/88 ( 3 ), AND IN PARTICULAR ARTICLE 2 ( 3 ) THEREOF, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1676/85 OF 11 JUNE 1985 THE VALUE OF THE UNIT OF ACCOUNT AND THE CONVERSION RATES TO BE APPLIED FOR THE PURPOSES OF THE COMMON AGRICULTURAL POLICY ( 4 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1636/87 ( 5 ), AND IN PARTICULAR ARTICLE 2 ( 4 ) THEREOF, WHEREAS, ON 28 OCTOBER 1988, BELGIUM REQUESTED COMMISSION AUTHORIZATION TO INITIATE ALREADY IN 1988 THE ACTION ON ITS TERRITORY TO BE FINANCED BY RESOURCES CHARGEABLE TO THE 1989 BUDGET AND INDICATED THE QUANTITIES OF PRODUCE THAT IT WISHED TO DISTRIBUTE, WHEREAS IT IS DESIRABLE TO INITIATE THE SCHEME NOW IN BELGIUM BY MAKING AN ALLOCATION TO THAT COUNTRY, WHEREAS THIS ALLOCATION SHALL NOT EXCEED 50 % OF THE RESOURCES ALLOCATED BY COMMISSION DECISION TO BELGIUM IN RESPECT OF THE PLAN FOR 1988; WHEREAS, IN ORDER TO FACILITATE THE IMPLEMENTATION OF THIS SCHEME, IT IS NECESSARY TO SPECIFY THE RATE OF EXCHANGE TO BE EMPLOYED IN CONVERTING THE ECU INTO THE NATIONAL CURRENCY AND TO DO SO AT A RATE WHICH REFLECTS ECONOMIC REALITY; WHEREAS, IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 1 ( 4 ) OF REGULATION ( EEC ) NO 3744/87, THE COMMISSION HAS SOUGHT THE ADVICE OF MAJOR ORGANIZATIONS FAMILIAR WITH THE PROBLEMS OF THE MOST DEPRIVED PERSONS IN THE COMMUNITY WHEN DRAWING UP THIS DECISION, HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE ALLOCATION FOR BELGIUM OF THE APPROPRIATIONS REFERRED TO IN ARTICLE 2 OF REGULATION ( EEC ) NO 3744/87 TO BE CHARGED TO THE 1989 BUDGET SHALL BE ECU 640 000 . THIS SUM SHALL BE CONVERTED INTO NATIONAL CURRENCY AT THE RATE APPLICABLE ON 4 JANUARY 1988 AND PUBLISHED IN THE C SERIES OF THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 2 . SUBJECT TO THE LIMIT SET OUT IN PARAGRAPH 1, 215 TONNES OF BEEF MAY BE WITHDRAWN, FROM INTERVENTION, FOR DISTRIBUTION IN BELGIUM . 3 . THE WITHDRAWALS REFERRED TO IN PARAGRAPH 2 MAY BE MADR FROM 7 NOVEMBER 1988 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . IT IS APPLICABLE FROM 7 NOVEMBER 1988 . DONE AT BRUSSELS, 7 NOVEMBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 352, 15 . 12 . 1987, P . 1 . ( 2 ) OJ NO L 352, 15 . 12 . 1987, P . 33 . ( 3 ) OJ NO L 293, 27 . 10 . 1988, P . 68 . ( 4 ) OJ NO L 164, 24 . 6 . 1985, P . 1 . ( 5 ) OJ NO L 153, 13 . 6 . 1987, P . 1 .